
	
		II
		110th CONGRESS
		2d Session
		S. 2871
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2008
			Mrs. Lincoln (for
			 herself, Mr. Leahy,
			 Mr. Bayh, Mr.
			 Kerry, Mr. Crapo,
			 Ms. Mikulski, Mr. Salazar, Mr.
			 Casey, Mr. Smith,
			 Ms. Klobuchar, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 38, United States Code, to recodify as
		  part of that title chapter 1607 of title 10, United States Code, to enhance the
		  program of educational assistance under that chapter, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as Reserve Education Assistance Program (REAP) Enhancement
			 Act of 2008.
		2.Recodification
			 and enhancement in title 38, United States
			 Code, of certain educational assistance programs for members of the reserve
			 components
			(a)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
				
					33EDUCATIONAL
				ASSISTANCE FOR MEMBERS OF THE RESERVE COMPONENTS SUPPORTING CONTINGENCY
				OPERATIONS AND CERTAIN OTHER OPERATIONS
						
							Sec. 
							3301. Purpose.
							3302. Educational assistance program.
							3303. Eligibility for educational assistance.
							3304. Time limit for use of entitlement.
							3305. Termination of assistance.
							3306. Administration of program.
						
						3301.PurposeThe purpose of this chapter is to provide
				educational assistance to members of the reserve components called or ordered
				to active service in response to a war or national emergency declared by the
				President or Congress, in recognition of the sacrifices that those members make
				in answering the call to duty.
						3302.Educational
				assistance program
							(a)In
				general(1)The Secretary shall
				carry out a program prescribed in this chapter to provide educational
				assistance to members of the Ready Reserve of the Armed Forces.
								(2)The Secretary of each military
				department, under regulations prescribed by the Secretary of Defense, and the
				Secretary of Homeland Security with respect to the Coast Guard when it is not
				operating as a service in the Navy, shall provide appropriate notice
				individuals who meet eligibility requirements under section 3303 of this title
				of their entitlement to receive educational assistance under this
				chapter.
								(b)Authorized
				Education ProgramsEducational assistance may be provided under
				this chapter for pursuit of any program of education that is an approved
				program of education for purposes of chapter 30 of this title.
							(c)Benefit
				Amount(1)The
				educational assistance program established under subsection (a) shall provide
				for payment by the Secretary of an educational assistance allowance to each
				member entitled to educational assistance under this chapter who is pursuing a
				program of education authorized under subsection (b).
								(2)The educational assistance allowance
				provided under this chapter shall be based on the applicable percent under
				paragraph (4) to the applicable rate provided under section 3015 of this title
				for a member whose entitlement is based on completion of an obligated period of
				active duty of three years.
								(3)The educational assistance allowance
				provided under this section for a person who is undertaking a program for which
				a reduced rate is specified in chapter 30 of this title, that rate shall be
				further adjusted by the applicable percent specified in paragraph (4).
								(4)The adjusted educational assistance
				allowance under paragraph (2) or (3), as applicable, shall be—
									(A)40 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 90 days but less than 180 days;
									(B)45 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 180 days but less than 270 days;
									(C)50 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 270 days but less than one year;
									(D)60 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least one year but less than 15 months;
									(E)65 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 15 months but less than 18 months;
									(F)70 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 18 months but less than 21 months;
									(G)75 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 21 months but less than two years;
									(H)80 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least two years but less than 27 months;
									(I)85 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 27 months but less than 30 months;
									(J)90 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 30 months but less than 33 months;
									(K)95 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of at
				least 33 months but less than three years; or
									(L)100 percent in the case of a member of
				a reserve component who performed active service for a cumulative period of
				three years or more.
									(d)Maximum Months of
				Assistance(1)Subject to section 3695
				of this title, the maximum number of months of educational assistance that may
				be provided to any member under this chapter is 36 (or the equivalent thereof
				in part-time educational assistance).
								(2)(A)Notwithstanding any
				other provision of this chapter or chapter 36 of this title, any payment of an
				educational assistance allowance described in subparagraph (B) shall
				not—
										(i)be charged against the entitlement of
				any individual under this chapter; or
										(ii)be counted toward the aggregate
				period for which section 3695 of this title limits an individual's receipt of
				assistance.
										(B)The payment of the educational
				assistance allowance referred to in subparagraph (A) is the payment of such an
				allowance to the individual for pursuit of a course or courses under this
				chapter if the Secretary of Veterans Affairs finds that the individual—
										(i)had to discontinue such course pursuit
				as a result of being ordered to serve on active duty under section 12301(a),
				12301(d), 12301(g), 12302, or 12304 of title 10; and
										(ii)failed to receive credit or training
				time toward completion of the individual's approved educational, professional,
				or vocational objective as a result of having to discontinue, as described in
				clause (i), the individual's course pursuit.
										(C)The period for which, by reason of
				this subsection, an educational assistance allowance is not charged against
				entitlement or counted toward the applicable aggregate period under section
				3695 of this title shall not exceed the portion of the period of enrollment in
				the course or courses for which the individual failed to receive credit or with
				respect to which the individual lost training time, as determined under
				subparagraph (B)(ii).
									(e)Availability of
				Assistance for Licensing and Certification Tests(1)Subject to paragraph
				(3), the amount of educational assistance payable under this chapter for a
				licensing or certification test described in section 3452(b) of this title is
				the lesser of $2,000 or the fee charged for the test.
								(2)The number of months of entitlement
				charged in the case of any individual for such licensing or certification test
				is equal to the number (including any fraction) determined by dividing the
				total amount of educational assistance paid such individual for such test by
				the full-time monthly institutional rate of educational assistance which, but
				for paragraph (1), such individual would otherwise be paid under subsection
				(c).
								(3)In no event shall payment of
				educational assistance under this subsection for such a test exceed the amount
				of the individual’s available entitlement under this chapter.
								(f)Flight
				TrainingThe Secretary may approve the pursuit of flight training
				(in addition to a course of flight training that may be approved under section
				3680A(b) of this title) by an individual entitled to educational assistance
				under this chapter if—
								(1)such training is
				generally accepted as necessary for the attainment of a recognized vocational
				objective in the field of aviation;
								(2)the individual
				possesses a valid private pilot certificate and meets, on the day the member
				begins a course of flight training, the medical requirements necessary for a
				commercial pilot certificate; and
								(3)the flight school
				courses meet Federal Aviation Administration standards for such courses and are
				approved by the Federal Aviation Administration and the State approving
				agency.
								3303.Eligibility for
				educational assistance
							(a)EligibilityOn
				or after September 11, 2001, a member of a reserve component is entitled to
				educational assistance under this chapter if the member—
								(1)served on active
				duty in support of a contingency operation for 90 consecutive days or more;
				or
								(2)in the case of a
				member of the Army National Guard of the United States or Air National Guard of
				the United States, performed full time National Guard duty under section 502(f)
				of title 32 for 90 consecutive days or more when authorized by the President or
				Secretary of Defense for the purpose of responding to a national emergency
				declared by the President and supported by Federal funds.
								(b)Disabled
				MembersNotwithstanding the eligibility requirements in
				subsection (a), a member who was ordered to active service as prescribed under
				paragraph (1) or (2) of subsection (a) but is released from duty before
				completing 90 consecutive days because of an injury, illness, or disease
				incurred or aggravated in the line of duty shall be entitled to educational
				assistance under this chapter at the rate prescribed in section 3302(c)(4)(A)
				of this title.
							(c)Written
				Notification(1)Each member who becomes
				entitled to educational assistance under subsection (a) shall be given a
				statement in writing prior to release from active service that summarizes the
				provisions of this chapter and stating clearly and prominently the substance of
				section 3305 of this title as such section may apply to the member.
								(2)At the request of the Secretary of
				Veterans Affairs, the Secretary of the military department concerned shall
				transmit a notice of entitlement for each such member to that Secretary.
								(d)Bar From Dual
				EligibilityA member who qualifies for educational assistance
				under this chapter may not receive credit for such service under both the
				program established by chapter 30 of this title and the program established by
				this chapter but shall make an irrevocable election (in such form and manner as
				the Secretary may prescribe) as to the program to which such service is to be
				credited.
							(e)Bar From
				Duplication of Educational Assistance Allowance(1)Except as provided in
				paragraph (2), an individual entitled to educational assistance under this
				chapter who is also eligible for educational assistance under chapter 1606 of
				title 10, chapter 30, 31, 32, or 35 of this title, or under the Hostage Relief
				Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive assistance
				under more than one such programs and shall elect (in such form and manner as
				the Secretary may prescribe) under which program the member elects to receive
				educational assistance.
								(2)The restriction on duplication of
				educational assistance under paragraph (1) does not apply to the entitlement of
				educational assistance under section 16131(i) of title 10.
								3304.Time limit for
				use of entitlement
							(a)Duration of
				EntitlementExcept as provided in subsection (b), a member
				remains entitled to educational assistance under this chapter—
								(1)while the member
				is serving—
									(A)in the Selected
				Reserve of the Ready Reserve, in the case of a member called or ordered to
				active service while serving in the Selected Reserve; or
									(B)in the Ready
				Reserve, in the case of a member ordered to active duty while serving in the
				Ready Reserve (other than the Selected Reserve); and
									(2)in the case of a
				person who separates from the Selected Reserve of the Ready Reserve after
				completion of a period of active service described in section 3303 of this
				title and completion of a service contract under other than dishonorable
				conditions, during the 10-year period beginning on the date on which the person
				separates from the Selected Reserve.
								(b)Duration of
				Entitlement for Disabled Members(1)In the case of a person
				who is separated from the Ready Reserve because of a disability which was not
				the result of the individual's own willful misconduct incurred on or after the
				date on which such person became entitled to educational assistance under this
				chapter, such person's entitlement to educational assistance expires at the end
				of the 10-year period beginning on the date on which such person became
				entitled to such assistance.
								(2)The provisions of subsections (d) and
				(f) of section 3031 of this title shall apply to the period of entitlement
				prescribed by paragraph (1).
								3305.Termination of
				assistance
							(a)In
				GeneralExcept as provided in subsection (b), educational
				assistance may not be provided under this chapter, or if being provided under
				this chapter, shall be terminated—
								(1)if the member is
				receiving financial assistance under section 2107 of title 10 as a member of
				the Senior Reserve Officers' Training Corps program; or
								(2)when the member
				separates from the Ready Reserve as provided in section 3304(a)(1) of this
				title, or upon completion of the period provided for in section 3304(a)(2) of
				this title, as applicable.
								(b)ExceptionUnder
				regulations prescribed by the Secretary of Defense, educational assistance may
				be provided under this chapter to a member of the Selected Reserve of the Ready
				Reserve who incurs a break in service in the Selected Reserve if the member
				continues to serve in the Ready Reserve during and after such break in
				service.
							3306.Administration
				of program
							(a)PaymentsPayments
				for educational assistance under this chapter shall be made from funds
				appropriated or otherwise made available to the Department of Veterans Affairs
				for fiscal year 2010 or any subsequent fiscal year for the payment of
				readjustment benefits.
							(b)Program
				ManagementExcept as
				otherwise provided in this chapter, the provisions of sections 3470, 3471,
				3474, 3476, 3482(g), 3483, and 3485 of this title and the provisions of
				subchapters I and II of chapter 36 of this title (with the exception of
				sections 3686(a) and 3687) shall be applicable to the provision of educational
				assistance under this chapter. The term eligible veteran and the
				term person, as used in those provisions, shall be deemed for the
				purpose of the application of those provisions to this chapter to refer to a
				person eligible for educational assistance under this
				chapter.
							.
			(b)Transfer of
			 amounts for benefits accrued before October 1, 2009
				(1)Fiscal year
			 2010By not later than
			 October 1, 2009, the Secretary of Defense shall transfer to the Secretary of
			 Veterans Affairs from the funds in the Department of Defense Education Benefits
			 Fund under section 2006 of title 10, United States Code, that are attributable
			 to Armed Forces education liabilities under chapter 1607 of such title that
			 accrue before such date, such funds as may be required by the Secretary of
			 Veterans Affairs to make payments with respect to such liabilities during
			 fiscal year 2010. Such amounts shall be deposited into the education account of
			 the Readjustment Benefits Account of the Department of Veterans Affairs and
			 shall be available to the Secretary of Veterans Affairs to make payments of
			 educational assistance under chapter 33 of title 38, United States Code, as
			 added by subsection (a).
				(2)Agreement for
			 subsequent fiscal yearsBy not later than October 1, 2009, the
			 Secretary of Defense and the Secretary of Veterans Affairs shall enter into an
			 agreement under which the Secretary of Defense shall transfer to the Secretary
			 of Veterans Affairs all remaining funds in the Department of Defense Education
			 Benefits Fund under section 2006 of title 10, United States Code, that are
			 attributable to armed forces liabilities under chapter 1607 of such title that
			 accrue before such date. Such amounts shall be deposited into the education
			 account of the Readjustment Benefits Account of the Department of Veterans
			 Affairs and shall be available to the Secretary of Veterans Affairs to make
			 payments of educational assistance under chapter 33 of title 38, United States
			 Code, as added by subsection (a).
				(3)ReportNot later than October 1, 2009, the
			 Secretary of Defense shall submit to the Committees on Veterans' Affairs, Armed
			 Services, and Appropriations of the Senate and the House of Representatives a
			 detailed report on the agreement between the Secretary of Defense and the
			 Secretary of Veterans Affairs and the status of the transfer of funds described
			 in paragraph (2). Such report shall include the date on which the Secretary of
			 Defense has agreed to complete such transfer.
				(c)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 32 the following new
			 item:
				
					
						33. Educational Assistance for Members of the Reserve Components
				  Supporting Contingency Operations and Certain Other
				  Operations 3301
					
					.
			(d)Technical and
			 conforming amendments
				(1)Conforming
			 Amendments on Bar on Dual Eligibility for Benefits
					(A)Section 3033 of
			 title 38, United States CodeSection 3033 of title 38, United
			 States Code, is amended—
						(i)in subsection
			 (a)(1), by striking chapter 31, 32, or 35 of this title, under chapter
			 106 or 107 of title 10 and inserting under chapter 31, 32, 33,
			 or 35 of this title, under chapter 107 or 1606 of title 10; and
						(ii)in subsection
			 (c), by striking chapter 106 of title 10 and inserting
			 chapter 1606 of title 10.
						(B)Section 3221 of
			 title 38, United States CodeSection 3221(f) of such title is
			 amended by striking chapter 106 of title 10 and inserting
			 chapter 1606 of title 10.
					(C)Section 3681 of
			 title 38, United States CodeSection 3681 of such title is
			 amended—
						(i)in subsection (a),
			 by striking 34, 35, or 36 of this title or 106 or 107 of title
			 10, and inserting 33, 34, 35, or 36 of this title or chapter 107
			 or 1606 of title 10; and
						(ii)in subsection
			 (b)—
							(I)in paragraph (1),
			 by inserting after 32, the following: 33,;
			 and
							(II)in paragraph (2),
			 by striking Chapters 106 and 107 and inserting Chapters
			 107 and 1606.
							(2)Conforming
			 Amendments Relating to Department of Defense Education Benefits Fund
					(A)Definition of
			 armed forces education liabilitiesParagraph (1) of section 2006(b) of title
			 10, United States Code, is amended to read as follows:
						
							(1)The term armed forces education
				liabilities means liabilities of the armed forces for benefits under
				chapter 30 of title 38 and for Department of Defense benefits under paragraphs
				(3) and (4) of section 510(e) and chapter 1606 of this title, including funds
				provided by the Secretary of Homeland Security for education liabilities for
				the Coast Guard when it is not operating as a service in the Department of the
				Navy.
							.
					(B)Definition of
			 normal costSubparagraph (C) of paragraph (2) of such section is
			 amended to read as follows:
						
							(C)The present value of the future Department
				of Defense benefits payable from the Fund (including funds from the Department
				in which the Coast Guard is operating) for educational assistance under chapter
				1606 of this title to persons who during such period become entitled to such
				assistance.
							.
					(3)Additional
			 technical and conforming Amendments
					(A)Title
			 38, united states code
						(i)Work-study
			 allowanceSection 3485 of title 38, United States Code, is
			 amended—
							(I)in subsection
			 (a)(4)(E), by striking or 1607;
							(II)in subsection
			 (b), by striking chapter 30, 31, 32, or 34 of this title or chapter 1606
			 or 1607 of title 10, and inserting chapter 30, 31, 32, 33, or 34
			 of this title or chapter 1606 of title 10,; and
							(III)in subsection
			 (e)(1)—
								(aa)by
			 striking , chapter 30, 31, 32, 35, or 36 of this title, or chapter 1606
			 or 1607 of title 10 and inserting or chapter 30, 31, 32, 33, 35,
			 or 36 of this title or chapter 1606 of title 10; and
								(bb)by striking
			 section 2135 and inserting section 16135.
								(ii)Approval of
			 coursesSection 3672(c) of such title is amended—
							(I)in paragraph
			 (3)(A), by striking chapters 30 and 35 of this title and
			 inserting chapters 30, 33, and 35 of this title; and
							(II)in paragraph (4),
			 by striking chapter 30 or 35 of this title and inserting
			 chapter 30, 33, or 35 of this title.
							(iii)Reimbursement
			 of expensesSection 3674 of such title is amended—
							(I)in subsection
			 (a)(1), by striking chapter 106 and inserting chapter
			 1606; and
							(II)in subsection
			 (c), by inserting 33, after 32,.
							(iv)Disapproval of
			 enrollment in certain coursesSection 3680A(d)(1) of such title
			 is amended—
							(I)by striking
			 chapter 106 each place it appears and inserting chapter
			 1606; and
							(II)by inserting
			 , 33 after 32.
							(v)Procedures
			 relating to computer matching programSection 3684A(a)(1) of such
			 title is amended by striking chapter 30 or 32 of this title or in
			 chapter 106 and inserting chapter 30, 32, or 33 of this title or
			 in chapter 1606.
						(vi)Measurement of
			 coursesSection 3688(b) of such title is amended by striking
			 chapter 30, 32, or 35 of this title, or chapter 106 and
			 inserting chapter 30, 32, 33, or 35 of this title, or chapter
			 1606.
						(vii)Approval
			 requirement for licensing and certification testingSection 3689
			 of such title is amended by inserting 33, after
			 32, each place it appears.
						(viii)Veterans'
			 advisory committee on educationSection 3692 of such title is
			 amended—
							(I)in subsection (a),
			 by striking or 35 of this title and inserting 33, or 35
			 of this title; and
							(II)in subsection
			 (b), by striking chapters 30, 32, and 35 of this title and
			 inserting chapters 30, 32, 33, and 35 of this title.
							(ix)Limitation on
			 period of assistance under two or more programsSection 3695(a)
			 of such title is amended—
							(I)by amending
			 paragraph (4) to read as follows:
								
									(4)Chapters 30, 32,
				33, 34, 35, and 36 of this title.
									;
				and
							(II)in paragraph (5),
			 by striking 1607,.
							(x)Funding of
			 contract educational and vocational counselingSection 3697(a) of
			 such title is amended by striking chapter 30, 32, 34, or 35 of this
			 title, or chapter 106 and inserting chapter 30, 32, 33, 34, or
			 35 of this title or chapter 1606.
						(xi)Educational and
			 vocational counselingSection 3697A(b)(1) of such title is
			 amended by striking or 32 of this title or chapter 106 or 107
			 and inserting 32, or 33 of this title or chapter 107 or
			 1606.
						(B)Title
			 10, united states codeSection
			 510(h)(1) of title 10, United States Code, is amended—
						(i)in
			 subparagraph (A), by inserting or chapter 33 after
			 chapter 30; and
						(ii)in
			 subparagraph (B)—
							(I)by inserting
			 or chapter 33 after chapter 30; and
							(II)by striking
			 either such chapter both places it appears and inserting
			 any such chapter.
							(e)Repeal of
			 obsolete and redundant authority
				(1)In
			 generalChapter 1607 of title 10, United States Code, is hereby
			 repealed.
				(2)Clerical
			 amendmentsThe tables of chapters at the beginning of subtitle E
			 of title 10, United States Code, and at the beginning of part IV of such
			 subtitle, are each amended by striking the item relating to chapter
			 1607.
				(f)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), this section and the
			 amendments made by this section shall take effect on October 1, 2009.
				(2)Transfer of
			 amountsSubsection (b) shall take effect on the date of the
			 enactment of this Act.
				
